10/24/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0404



                             No. DA 22-0404

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

TYLIN JAMES WEBER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 30, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 24 2022